Citation Nr: 0523493	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.  

2.  Entitlement to an increased rating for lumbar disc and 
joint disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for tendonitis of the 
right elbow, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for tendonitis of the 
right shoulder, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for residuals of a 
surgical repair of the left quadriceps tendon with 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling, to include the question of 
whether a separate, evaluation is warranted for the residuals 
of the left quadriceps tendon repair.

7.  Entitlement to an increased (compensable) rating for a 
left wrist sprain.

8.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to August 
1995.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a rating decision entered in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claim for service 
connection for degenerative joint disease of the right 
shoulder as well as each of the his claims for increase.  
Subsequent actions of the RO eventually led to a 
recharacterization of the veteran's left knee disorder as 
residuals of a left quadriceps repair with degenerative joint 
disease of the left knee, but without a change in the rating 
assigned.  A May 2003 rating decision assigned a temporary 
total rating under 38 C.F.R. § 4.30 from March 7 to May 31, 
2003, for left knee disablement, but effective June 1, 2003, 
the 10 percent evaluation was restored.  

In his substantive appeal, received by the RO in May 2003, 
the veteran requested a hearing before the Board, sitting at 
the RO.  Such a proceeding was thereafter scheduled to occur 
in May 2005, but prior to its occurrence, the veteran 
cancelled his request for such a hearing.  

Except to the extent indicated below all issues are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

The veteran's service-connected residuals of a residuals of a 
surgical repair of the left quadriceps tendon warrant a 
separate rating.  


CONCLUSION OF LAW

Residuals of a surgical repair of the left quadriceps tendon 
warrant a separate rating.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2004); 
Esteban v. Brown, 6 Vet. App 259 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).  The VCAA has been the subject 
of various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the appellant to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and its implementing regulations at this 
juncture is obviated.  

In this case, service connection for residuals of a tear of 
the medial meniscus of the left knee was established by the 
RO in rating action entered in January 1996, at which time a 
10 percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Such rating has remained in 
effect since that time; however, by subsequent action, the RO 
in September 2002 recharacterized the veteran's service-
connected left knee disability as degenerative joint disease 
of the left knee and rated that entity under DC 5010-5260 on 
the basis of limitation of motion.  Following surgery in 
March 2003 for repair of a left quadriceps tendon rupture, 
the RO in a rating decision of May 2003 again modified the 
description of the veteran's left knee disorder to residuals 
of a left quadriceps repair, with degenerative joint disease 
of the left knee, albeit without a change in the 10 percent 
rating assigned under DC 5010-5260.  

The Board herein addresses a single question; namely, whether 
the veteran's surgical repair of the left quadriceps tendon 
should be evaluated separately from the service connected 
degenerative arthritis.  All other matters are addressed in 
the Remand portion of this document.  

Given that a compensable rating was previously assigned on 
the basis of knee impairment caused by subluxation or 
instability, and in light of the fact that the March 2003 
surgery for repair of the left quadriceps tendon has been 
medically linked to the veteran's service-connected left knee 
disability, the veteran's left knee quadricep tendon repair 
must be evaluated separately under 38 C.F.R. § 4.71a, DC 5257 
on the basis of the degree of left knee subluxation or 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); Esteban.  As the 
question what precise rating should be assigned for 
instability has yet to be individually addressed by the RO, 
that matter is remanded below.  The Board finds, however, 
that as arthritis and subluxation/instability represent two 
distinct impairments that VA must rate these disorders 
separately.

To the extent indicated, the appeal is allowed.  Further 
consideration of the veteran's entitlement to a compensable 
rating under DC 5257 either on a schedular or extraschedular 
basis is deferred, pending the completion of the additional 
development requested below.  


ORDER

Residuals of a surgical repair of the left quadriceps tendon 
must be evaluated separately from degenerative joint disease 
of the left knee.  


REMAND

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).   
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In the matter at hand, the VCAA notice provided to the 
veteran in the March 2001 and April 2003 letters fail to meet 
the aforementioned requirements, and, as such, remand is 
required for corrective action.  In addition, the RO has not 
to date fully considered the veteran's extraschedular 
entitlement with respect to the various claims for increase 
herein at issue.  It, too, is noted that further retrieval of 
VA medical records is in order, given that the most recent 
records on file date from May 2003.  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the veteran must 
be notified of what information and 
evidence are needed to substantiate his 
claim for service connection for 
degenerative joint disease of the right 
shoulder, and his claims for increased 
schedular and extraschedular evaluations 
for lumbar disc and joint disease, 
tendonitis of the right elbow, tendonitis 
of the right shoulder, degenerative joint 
disease of the left shoulder, left wrist 
sprain, and hemorrhoids.  In addition, 
that information and evidence needed to 
substantiate the veteran's claims for 
separate schedular and extraschedular 
ratings for residuals of a left 
quadriceps tendon repair and degenerative 
joint disease of the left knee must be 
fully detailed.  The veteran must also be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  The veteran must 
be advised to submit all pertinent 
evidence not already on file that he has 
in his possession.  He must also be 
notified that, if requested, VA will 
assist him in obtaining pertinent 
treatment records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  All records of VA medical treatment 
pertaining to any of the disorders in 
question, which were compiled since May 
2003, must be obtained for inclusion in 
the veteran's claims folder.  

3.  Lastly, a new rating decision must be 
prepared and the veteran's claims for 
service connection and increased 
schedular and extraschedular ratings must 
be readjudicated on the basis of all of 
the evidence on record and all 
dispositive legal authority.  
Consideration must also be accorded, as 
applicable, to 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004), and DeLuca v. Brown, 8 
Vet.App. 202 (1995).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


